Title: From Alexander Hamilton to William Henderson, 23 January 1794
From: Hamilton, Alexander
To: Henderson, William



Philad Jany 23. 1794
Dear Sir

I thank you for the attention you are so obliging as to pay to the affair. It so happened that Mr Hammond & myself had no opportunity of conversing about it. But I have since written to him & I will thank you to confer with him & endeavour to settle between you what is practicable. Randolph assures me he can give real security in the City of Phila.
Yrs. with esteeem

AH
Wm. Henderson EsqN York

 